DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 08/17/2022 was filed after the mailing date of the non-final Office action dated 05/11/2022 and before the Notice of Allowance dated 08/19/2022. The submission is in compliance with the provisions of 37 CFR 1.97 because the fee as required by 37 CFR 1.17(p) is provided. Accordingly, the information disclosure statement has been considered. 
The 08/17/2022 Transmittal Letter states in section IIIA that all items are in the English language and nothing is indicated in section IIIB. However, the current information disclosure statement reference CI1 appears to be in a foreign language and general gist of the journal article is not understood because there is no concise explanation of the reference as required by 37 CFR 1.98(a)(3)(i). The CI1 reference has not been considered.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
04 September 2022
/John P. Dulka/Primary Examiner, Art Unit 2895